Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the amendment filed on 02/09/2021. Claims 1 and 3 have been amended.
Claims 1-20 are pending.
This Action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US 2019/0325791.
Claim 1: Lin et al. disclose a display substrate, comprising 
(Fig. 2) a base substrate (Sub) [0025], and 
(Fig. 2) a transflective layer 12 (first transflective layer) [0034] and a quantum dot (QD) structure 161/162 (P1/P2) (first/second light converting layer 161/162 include first/second light converting particles P1/P2 made of quantum dot materials) [0034] that are sequentially stacked in a direction away from the base substrate (Sub), 
(Fig. 2) wherein the QD structure 161/162 (P1/P2) is configured to emit light in a second wavelength range (first output light OL1 is blue light, the second output light OL2 is red light, and the third output light OL3 is green light) [0034] under excitation by light in a first wavelength range IL (input light), the second wavelength range is outside the first wavelength range (the wavelength of the input light IL generated from the light source LS may be in the first specific wavelength range, and the wavelengths of the lights generated from the light converting layers 16/162 are outside the first specific wavelength range, such that the first transflective layer 12 can reflect the input light IL from the light source LS and allow the lights from the light converting layers 16 to penetrate through) [0028] [0040], the transflective layer 12 is configured to reflect the light in the first wavelength range (input light IL generated from the light source LS) and transmit the light in the second wavelength range (first output light OL1 is blue light, the second output light OL2 is red light, and the third output light OL3 is green light)
wherein the light in the second wavelength range (R/G/B) is excited light, and the light in the first wavelength range (IL) is light used for excitation; and 
(Fig. 2) when the light used for excitation (IL) is provided from a side (light source LS side), away from the transflective layer 12, of the QD structure 161/162, a part of the light (IL) used for excitation, being transmitted through the QD structure, is reflected by the transflective layer to the QD structure (first transflective layer 12 reflects the input light IL from the light source LS), and then is used to excite the QD structure to emit the (the QD structure 161/162 emits first output light OL1/ blue light, second output light OL2/red light, and third output light OL3/green light). 
 
Claim 14: Lin et al. disclose a method for manufacturing a display substrate, comprising 
(Fig. 2) providing a base substrate (Sub) [0025], and 
(Fig. 2) forming a transflective layer 12 (first transflective layer) [0034] on the base substrate (Sub)
(Fig. 2) forming a quantum dot (QD) structure 161/162 (P1/P2) (first/second light converting layer 161/162 include first/second light converting particles P1/P2 made of quantum dot materials) [0034] on the base substrate (Sub), on which the transflective layer 12 has been formed 
(Fig. 2) wherein the QD structure 161/162 (P1/P2) is configured to emit light in a second wavelength range (first output light OL1 is blue light, the second output light OL2 is red light, and the third output light OL3 is green light) [0034] under excitation by light in a first wavelength range IL (input light), the second wavelength range is outside the first wavelength range (the wavelength of the input light IL generated from the light source LS may be in the first specific wavelength range, and the wavelengths of the lights generated from the light converting layers 16/162 are outside the first specific wavelength range, such that the first transflective layer 12 can reflect the input light IL from the light source LS and allow the lights from the light converting layers 16 to penetrate through) [0028] [0040], and the transflective layer 12 is configured to reflect the light in the first wavelength range (input light IL generated from the light source LS) and transmit the (first output light OL1 is blue light, the second output light OL2 is red light, and the third output light OL3 is green light)
wherein the light in the second wavelength range (R/G/B) is excited light, and the light in the first wavelength range (IL) is light used for excitation; and 
(Fig. 2) when the light used for excitation (IL) is provided from a side (light source LS side), away from the transflective layer 12, of the QD structure 161/162, a part of the light (IL) used for excitation, being transmitted through the QD structure, is reflected by the transflective layer to the QD structure (first transflective layer 12 reflects the input light IL from the light source LS), and then is used to excite the QD structure to emit the excited light (the QD structure 161/162 emits first output light OL1/ blue light, second output light OL2/red light, and third output light OL3/green light).  

Claims 3, 15: Lin et al. disclose as above
Lin et al. disclose
Claim 3: (Fig. 2) [0034] an orthographic projection of the QD structure 161/162 (P1/P2) (quantum dot blocks) onto the base substrate (Sub) is located in an orthographic projection of the transflective layer 12 onto the base substrate (Sub). 
Claim 15: a display device [Abstract]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0325791 in view of Jiang et al. US 2004/0095531.
Claims 2, 12: Lin et al. disclose as above
Jiang et al. teach
Claim 2: (Fig. 12B) the transflective layer 125 (color filter layer 125 with reflective areas 121/127 for reflecting red/green light, and a transmissive area 124) comprises at least one of a left-handed cholesteric phase liquid crystal layer or a right-handed cholesteric phase liquid crystal layer (left handed reflective cholesteric liquid crystal CLC) [0340-0341]
Claim 12: (Fig. 4) the circular polarizer 140 (broadband circular polarizer) [0247] is a left-handed circular polarizer (left handed reflective cholesteric liquid crystal CLC) [0340-0341].
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Jiang’s transflective structure in order to provide improved image contrast to the display area, as taught by Jiang [0003]


Claims 4, 7, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable being over Lin et al. US 2019/0325791 in view of Dai et al. CN 110221477.
Claims 4, 7: Lin et al. disclose as above
Dai et al. teach 
Claim 4: (Fig. 26) the light in the first wavelength range comprises blue light, and the QD structure 2131/2141/2151 (quantum dot blocks) comprises at least one of a red QD block  and a green QD block, wherein the red QD block is configured to emit red light under excitation by the blue light (quantum dot 2131 emits red light after being excited by light with wavelength less than 640 nm, i.e., including blue light, 400 nm - 470 nm) [416-417, page 11]
Claim 7: (Fig. 26) the display substrate further comprises a blue QD block 2151 located in the same layer as the QD structure 2131/2141/2151 (quantum dot blocks), and the blue QD block 2151 is configured to emit blue light under excitation by the light in the first wavelength range (quantum dot layer 2151 absorbs blue light with wavelength less than 470 nm) [477-page 12).
Claim 15: a display device (a smart phone, a smart watch, a TV screen, a computer monitor, and a touch screen, etc.) [1209]
Claim 16: (Fig. 3) a light-emitting substrate 30/34 (backlight module 30 is a direct type backlight module) [329] located on a side, away from the base substrate, of the quantum dot (QD) structure, and the light-emitting substrate 30/34 is configured to provide light in a first wavelength range to the display substrate 33
Claim 17: (Fig. 2) the light in the first wavelength range comprises blue light (the blue quantum dot layer 2151 can absorb light with a wavelength less than 470 nm and emit light with a wavelength greater than (or equal to) 430nm and less than (or equal to) 470nm) [460-465] – [Note
Claim 18: (Fig. 3) the light-emitting substrate 30/34 comprises an auxiliary substrate 34 and at least one light-emitting unit 31 (blue LED) [305-308] located on the auxiliary substrate 34, the light-emitting unit (blue LED) is disposed corresponding to a QD block in the display substrate, and the light-emitting unit (31) is configured to provide the light in the first wavelength range to the corresponding QD block (the blue quantum dot layer 2151 can absorb light with a wavelength less than 470 nm and emit light with a wavelength greater than (or equal to) 430nm and less than (or equal to) 470nm) [460-465]
Claim 19: (Fig. 3) the light-emitting unit 31 comprises at least one of a micro light-emitting diode LED and a mini LED (blue LED) [460-465].
Claim 20: (Fig. 3) the light in the first wavelength range comprises blue light (blue LED) (the blue quantum dot layer 2151 can absorb light with a wavelength less than 470 nm and emit light with a wavelength greater than (or equal to) 430nm and less than (or equal to) 470nm) [460-465] – [Note: ‘blue light’ is generally defined in the art as visible light ranging from 380 to 500 nm]. 

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0325791 in view of Lee et al. US 2018/0120631.
Claims 5, 6: Lin et al. disclose as above
Lee et al. teach
Claim 5: (Fig. 14) the display substrate further comprises a target color filter layer 322 (blue blocking filter) located between the transflective layer 321 and the base substrate (the blue blocking filter 322 absorbs blue light) [0051]. 
Claim 6: (Fig. 14) the QD structure comprises at least one of a red QD block 330R and a green QD block 330G; and the target color filter layer 322 comprises at least one color filter block 322/322 which is in a one-to-one correspondence with the at least one QD block 330R/330G, and each color filter block 322/322 is configured to transmit light emitted by a corresponding QD block 330R/330G and absorb light different from the light R/G emitted by the corresponding QD block (the blue blocking filter 322 absorbs blue light) [0051].  
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Lee’s transflective structure in order to provide color conversion panel with reduced light loss from the color conversion panel, as taught by Lee [0006]

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0325791 in view of Yoon et al. US 2018/0173053.
Claims 8-11: Lin et al. disclose as above
Yoon et al. teach
Claim 8: (Fig. 4) a thickness of the blue QD block WC_B (blue wavelength conversion layer, with quantum dots) [0112] is equal to a sum of a thickness of the QD structure WC_R/WC_G and a thickness of the transflective layer TL [0183] – Note: layer FI is not above WC-B
Claim 9: (Fig. 4) a blue color filter block FI located between the blue QD block WC-B and the base substrate 1000; and the blue color filter block FI [0110] is configured to 
Claim 10: (Fig. 8) a planarization layer SL (light transmitting layer SL is considered as planarization layer) [0166] located in the same layer as the QD structure WC_R/WC_G, and a thickness of the planarization layer SL is equal to a sum of a thickness of the QD structure WC_R/WC_G and a thickness of the transflective layer TL1 [0166] – Note: layer FI is not above SL.
Claim 11: (Fig. 15) a circular polarizer POL2 (second polarizing layer POL2 is a circular polarizer) [0147] located on a side, away from the transflective layer TL [0183], of the base substrate 1000 
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Yoon’s transflective structure in order to provide improved quality of primary colors displayed to the display area, as taught by Yoon [0006]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0325791, Dai et al. CN 110221477 as applied to claim 6 above, and further in view of Jiang et al. US 2004/0095531, Koma et al. US 2005/0270449 and Yoon et al. US 2018/0173053.
Claim 13: Lin et al. disclose as in claim 6 above
Dai et al. teach
(Fig. 26) [page 25] a base substrate 211 (first substrate) [1007], and 
a transflective layer 2132/2142/2152 [408][441][469] and a quantum dot QD structure 2151 that are sequentially stacked (the blue sub-pixel unit 215 includes a blue quantum dot layer 2151 and a third transflective layer 2152 that are stacked) [469 - page 12] in a direction (vertical direction) away from the base substrate 211, 
(Fig. 26) the light in the first wavelength range comprises blue light (quantum dot 2131 emits red light after being excited by light with wavelength less than 640 nm, i.e., including blue light, 400 nm - 470 nm) [416-417, page 11], 
(Fig. 26) [page 25] an orthographic projection of the QD structure 2131/2141/ 2151 (quantum dot blocks) onto the base substrate 211 is located in an orthographic projection of the transflective layer 2132/2142/2152 onto the base substrate 211. 
except

the transflective layer comprises at least one of a left-handed cholesteric phase liquid crystal layer and a right-handed cholesteric phase liquid crystal layer, 
a circular polarizer located on a side, away from the transflective layer, of the base substrate, the circular polarizer comprises a quarter-wave plate and a linear polarizer sequentially arranged in a direction away from the base substrate, and 
the circular polarizer is a left-handed circular polarizer; 
a planarization layer, the planarization layer and the QD structure are located in the same layer, and a thickness of the planarization layer is equal to a sum of a thickness of the QD structure and a thickness of the transflective layer;
However Jiang et al. teach

(Fig. 12B) the transflective layer 125 (color filter layer 125 with reflective areas 121/127 for reflecting red/green light, and a transmissive area 124) comprises at least one of a left-handed cholesteric phase liquid crystal layer or a right-handed cholesteric phase liquid crystal layer (left handed reflective cholesteric liquid crystal CLC)
(Fig. 4) the circular polarizer 140 (broadband circular polarizer) [0247] is a left-handed circular polarizer (left handed reflective cholesteric liquid crystal CLC) [0340-0341].
Koma et al. teach
(Fig. 1) a circular polarizer 110 (wide band circular polarizer plate) located on a side (lower side of the base substrate 100), away from the transflective layer (Dai’s transflective layer 2132/2142/2152 is an upper layer above the base substrate 210), of the base substrate 100, the circular polarizer 110 comprises a quarter-wave plate 111 and a linear polarizer 112 [0067] sequentially arranged in a direction away from the base substrate 100, and the circular polarizer 110 is a left-handed circular polarizer (Jiang’s left-handed circular polarizer)
And Yoon et al. teach
(Fig. 8) a planarization layer SL (light transmitting layer SL is considered as planarization layer) [0166] located in the same layer as the QD structure WC_R/WC_G, and a thickness of the planarization layer SL is equal to a sum of a thickness of the QD structure WC_R/WC_G and a thickness of the transflective layer TL1 [0166] – Note: layer FI is not above SL.
It would have been obvious to one of ordinary skill in the art to modify Dai's invention with Jiang’s transflective structure in order to provide improved image contrast to the display area, as taught by Jiang [0003], with Koma’s circular polarizer structure in order to provide superior visibility to both outdoors and under dark environment, as taught by Koma [0009]; and Yoon’s transflective structure in order to provide improved quality of primary colors displayed to the display area, as taught by Yoon [0006].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0325791, Dai et al. CN 110221477 as in claim 15 above, and further in view of Kuo et al. US 2019/0250464.
Claim 17: Lin et al. disclose as in claim 15 above
Kuo et al. teach
(Fig. 8) the light in the first wavelength range comprises blue light [0031]
It would have been obvious to one of ordinary skill in the art to modify Dai's invention with Kuo’s structure in order to provide improved image contrast to the display area, as taught by Kuo [0003],

Response to Arguments
Applicant’s remarks filed 02/09/2021 have been fully considered, but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871